TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 20, 2019



                                      NO. 03-18-00665-CV


David Matthew Prewett, Prewett Rentals Series 2752 Military LLC, Adrienne V. Prewett,
     Richard Coons, Jeannette Coons, Tami Jan, Ward Galbreath, Sumit Kapoor,
Rachel Kapoor, Nakul Jeirath, Tasha Jeirath, Mark L. Reis, and Janis R. Reis, Appellants

                                                 v.

                      Canyon Lake Island Property Owners Association,
                      Sally W. Duncan and A. Baker Duncan, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY
                DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on October 17, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s interlocutory order.

Appellants shall pay all costs relating to this appeal, both in this Court and in the court below.